DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B: Figs. 5A-5C, 6, 7, and 8A-8B, a barrier garment comprising thigh portions, a back portion, and a genital portion wherein the genital portion does not have a crease  in the reply filed on 11 August 2022 is acknowledged.  The traversal is on the ground(s) that, and in relation to non-elected Species C and its subspecies C1, C2, C3, and C4: "more than one of the subgroups of Group C refer to the different lengths of the garments on the thighs, and claim 9 encompasses all subgroups specifically" (page 7 of the reply).  This is not found persuasive because the subspecies C1, C2, C3, and C4 are patentably distinct for the reasons set forth pages 2-3 in the restriction requirement of 11 February 2022, regardless of whether any claim is generic to said subspecies.
The requirement is still deemed proper and is therefore made FINAL.

	In the reply of 11 August 2022, claims 2, 3, 9, and 12 are identified as reading on the elected species Species B.

	In the restriction requirement of 11 February 2022, pending claims 1, 4-8, 10-11, 13, 15-18, and 24 are identified as generic.  Examiner acknowledges that the restriction requirement of 11 February 2022 neglected to consider the preliminary amendment of 12 Feb 2021 in which some claims had been canceled.

Status of the claims
Claims 19-22 and 25-26 were canceled in the preliminary amendment of 12 Feb 2021.
	Claims 19-22 and 25-26 remain canceled in the reply of 11 August 2022.
	Claims 1, 4-8, 10-11, 13, 15-18, and 24 are identified as generic to the species and subspecies identified in the restriction/election requirement of 11 Feb 2022.
	Claims 2, 3, 9, and 12 are identified in the reply of 11 August 2022 as reading on elected species B.
Claim 14 is withdrawn (as is noted in the status indicator of the reply of 11 August 2022) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 August 2022.
Moreover, claim 12 is withdrawn by the Examiner from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claim 12 requires excess membrane material is gathered next to at least one of the respective inner thigh portion of the right and left side, which is a structural feature of a non-elected species as described in paras 115-116 of the present specification), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 August 2022.
Furthermore, claim 23 is withdrawn by the Examiner from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claim 23 requires a crease), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 August 2022.
	Accordingly, the present action treats claims 1-11, 13, 15-18, and 24 on the merits.


Specification
The disclosure is objected to because of the following informalities:
Paragraph [1] has blanks where the cross-referenced application serial numbers; this objection could be overcome by amending the specification to recite the correct serial numbers, understood to be: 15/075,000 and 15/074,992.
Appropriate correction is required.

Drawings
The drawings are objected to because Figs. 14A-14E, 15A-15C, and 27A-B are photographs or photocopies thereof.  If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.  Refer to MPEP 608.01(f).

Figures 17-18 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first, second, and third portions of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-11, 13, 15-18, and 24 is/are rejected under 35 U.S.C. 101 as claiming the same invention as those of the claims of prior U.S. Patent No. 11,007,683 identified in below. This is a statutory double patenting rejection.
claims of present application
claims of US 11,007,683
1-3
1
4
2
5
3
6
4
7
8
8
9
9
10
10
11
11
12
13
14
15
16
16
17
17
18
24
5


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the membrane is at least one of: a completely permeable material, a partially non-permeable material, a partially pliable material, and a completely pliable material”.  However, the disclosure does not describe what it means to be completely or partially permeable/non-permeable or completely/partially pliable.  Accordingly, one of ordinary skill wouldn’t be able to ascertain the boundaries of that subject matter encompassed by the claim.  For the purpose of applying art, the limitation is understood to be met if a prior art teaches the membrane is at least one of a permeable material, a non-permeable material, and a pliable material.
Claims 5-6 are indefinite if only because they depend from an indefinite claim.  Moreover, claims 5 and 6 each further limits the indefinite phrases “partially non-permeable material” and “partially pliable material”; see above treatment of claim 4. 
Claim 7 is written such that it is understood to recite method steps in an article claim; i.e. “is effected:…fits a…”.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite; refer to MPEP 2173.05(p).  For the purpose of applying art, the limitation is met if a prior art teaches a garment is configured such that at least one of the following configurations is met:  the top portion of the membrane is configured to fit a human wearer’s torso snugly, the membrane is configured to fit a human body shape snugly, and the outer thigh portions on the right and left sides of the membrane are configured to fit a human wearer’s respective thigh areas snugly.
Claim 9 recites “wherein at least one of the respective outer thigh portion of the right side and the left side and a respective outer edge of a right side and a left side of the genital portion adjacent to the respective outer thigh portion each have a height of…and at least a length measuring from…” Usage of the phrase “at least one of the respective outer thigh portion of the right side and the left side and a respective outer edge of a right side and a left side of the genital portion” followed by further limiting the claim by the word “each” renders the claim indefinite insofar as it is not understood which portion or portions “each” is referring to: is the limitation met when only one of the recited portions meets the height/length limitations?  Or is it met when more than one of the recited portions meet the height/length limitations?  Moreover, recitation of a measurement in relation to the human body (lines 6-7 of the claim) renders the claim further indefinite insofar as one of ordinary skill how the length measurement would be conducted in a standardized manner as claimed.  For the purpose of applying art, the limitation is understood to be met if a prior art teaches a at least one of the respective outer thigh portion of the right side and the left side and a respective outer edge of a right side and a left side of the genital portion adjacent to the respective outer thigh portion has a height of at least one of at least 1 millimeter, at least 8 millimeters, at least 0.8 inches, at least 1.8 inches, at least 2.8 inches, at least 3.8 inches, at least 4.8 inches, at least 5.8 inches, and at least a length of 8 millimeters.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 does not further limit claim 1.  Claim 1 requires a membrane formed of elastomeric material.  Accordingly, the membrane has a thickness.  Claim 8 requires membrane thickness is at least one of 0.33 millimeters, less than 0.33 millimeters, and greater than 0.33 millimeters, which is understood to encompass each and every thickness of any membrane formed of elastomeric material.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 7 and 9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 7 is rejected under 35 USC 112 as indefinite; see above.  As written, the recitations of “fits a human wearer's torso snugly, the membrane fits a human body shape snugly, and the outer thigh portions…fit a human wearer's respective thigh areas snugly” are understood to be directed to or encompass a human organism.  This 35 USC 101 rejection could be overcome by amending the claim to recite that the garment or portions thereof is/are configured to fit as claimed rather than positively reciting garment/portion/portions fit/fits as currently written.
Claim 9 is rejected under 35 USC 112 as indefinite; see above.  As written, the claim is understood to be directed to or encompass a human organism insofar as what is claimed is a length measuring from below a genital region to a pelvic bone of a human user.  This 35 USC 101 rejection could be overcome by amending the claim to positively recite that the garment or a portion thereof is configured to have a length in relation to a human user or parts of a human user’s body.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7 (as best understood), 10-11, 13, 15-17, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Henig, US 3,946,579].
Regarding claim 1:
Henig teaches (Figs. 1-5):
A garment (“panty 100”; col. 3 line 15), comprising: a membrane (portions of the membrane are identified in the below annotated Figs. 1-2 – a below; these combined portions form the membrane; it is noted that inner thigh portions are not claimed in claim 1; however, they are identified in the annotated figures in order to identify the constituent pieces of Henig’s membrane) formed of elastomeric material (“elastomeric yarn”; col. 4 line 13), the membrane including: a front portion (see annotated Figs 1-2 – a below); a back portion (see annotated Figs 1-2 – a below); an outer thigh portion on a right side of the membrane (see annotated Figs 1-2 – a below), an outer thigh portion on a left side of the membrane (see annotated Figs 1-2 – a below); and a genital portion (see annotated Figs 1-2 – a below), wherein the front portion and the back portion of the membrane are joined via the outer thigh portion on the respective right and left sides of the membrane so as to form an opening (see annotated Figs 1-2 – a below) at a top portion of the membrane, and wherein the front portion and the back portion of the membrane are joined via the genital portion, and each outer thigh portion of the respective right and left sides of the membrane are joined via the genital portion to form a respective opening (see annotated Figs 1-2 – a below) on each of the right and left sides of the membrane.

    PNG
    media_image1.png
    1110
    1027
    media_image1.png
    Greyscale


	

Regarding claim 2:
	Henig teaches the garment of claim 1, as set forth above.
	Henig further teaches wherein the membrane is seamless (“seamless”; col. 3 line 14).

Regarding claim 4:
	Henig teaches the garment of claim 1, as set forth above.
	Henig further teaches wherein the membrane is at least one of: a completely permeable material (insofar as the membrane is knitted with wales and courses as described in the Abstract and the garment can be stretched as described in col. 7 line 9, it is permeable through the opening so the knitted fabric; moreover, the panty can be dyed in a “dye bath” (col. 7 line 11) thus is permeable to the components of said dye bath), a partially non-permeable material, a partially pliable material, and a completely pliable material.

Regarding claim 5:
	Henig teaches the garment of claim 4, as set forth above.
Henig further teaches wherein the partially non-permeable material has at least one of: a microscopic opening, a deficiency in the material, a weakness in the material, and an opening for design purposes.
(Claim 5 further limits the non-permeable material.  However, Henig meets the claim limitation insofar as the permeable material of Henig (refer to claim 4) is not further limited by claim 5.) 

Regarding claim 6:
	Henig teaches the garment of claim 4, as set forth above.
Henig further teaches wherein the partially pliable material is at least one of: material having a non-flexible region and material having a reduced flexibility region.
(Claim 5 further limits the pliable material.  However, Henig meets the claim limitation insofar as the permeable material of Henig (refer to claim 4) is not further limited by claim 6.) 

Regarding claim 7:
	Henig teaches the garment of claim 1, as set forth above.
	Henig further teaches wherein at least one of the following is effected: the top portion of the membrane fits a human wearer's torso snugly, the membrane fits a human body shape snugly, and the outer thigh portions on the right and left sides of the membrane fit a human wearer's respective thigh areas snugly.
(each “leg band” (col. 4 line 14) of each outer thigh portion has “an elastic character…thus improving the fit thereof about the thigh of the wearer”; col. 4 line 15; see also col. 6 lines 48-49) 

Regarding claim 8:
	Henig teaches the garment of claim 1, as set forth above.
	Henig further teaches wherein the membrane thickness is at least one of 0.33 millimeters, less than 0.33 millimeters, and greater than 0.33 millimeters.
(insofar as the membrane comprises material, it has a thickness, and its thickness is one of less than .33mm, exactly .33 mm, or greater than .33 mm)

Regarding claim 10:
	Henig teaches the garment of claim 1, as set forth above.
	Henig further teaches wherein the membrane is one of disposable and reusable.
(To the extent that the present application explains what it means to be reusable (para 23), Henig teaches the limitation insofar it is configured for use by one wearer and then for subsequent use by another wearer if so desired.)

Regarding claim 11:
	Henig teaches the garment of claim 1, as set forth above.
	Henig further teaches wherein the membrane embodies at least one of: a thong shape, a bikini shape, a legging shape, a capri pant shape, high thigh cut shape, a low-rise cut shape, a tanga shape, a cheeky shape, a boy short shape, and a boxer brief shape.
(To the extent that the present application explains what it means to embody a low-rise cut shape (para 23), Henig teaches the limitation insofar as the membrane identified in above treatment of claim 1 embodies a low-rise cut shape.)

Regarding claim 13:
	Henig teaches the garment of claim 1, as set forth above.
	Henig further teaches wherein a first portion (see annotated Fig. 4 – a below) of the membrane is adjacent to the top opening, and a second (see annotated Fig. 4 – a below) and a third portion (see annotated Fig. 4 – a below) of the membrane is adjacent to the respective opening formed by the respective outer thigh portions and the genital portion, the first, second and third portions being a part of the membrane and having a thickness greater (the first portion having a thickness that includes selvedge 159 and juncture 154; the second and third portions having doubled membrane material as described in col. 1 line 12) than a remaining part of the membrane (see annotated Fig. 4 – a below).
(The specification doesn’t describe what it means to be “adjacent to” another structure, and the portions in the present application’s drawings are not identified; the portions identified in the below annotated figure are thus adjacent the openings as claimed.)

    PNG
    media_image2.png
    484
    537
    media_image2.png
    Greyscale


Regarding claim 15:
	Henig teaches the garment of claim 1, as set forth above.
	Henig further teaches wherein the membrane includes material of at least one of: latex, natural rubber latex, synthetic latex, butyl rubber, polyethylene, linear low density polyethylene (LLDPE), low density polyethylene (LDPE), high density polyethylene, polypropylene, olefin copolymer, styrene/butadiene rubber (SBR), polyurethane, polyisoprene, polyvinylidene chloride, polychloroprene, carboxylated acrylonitrile butadiene rubber, nitrile, graphene, spinifex grass, other grass, nanocellulose, vegan material, hypoallergenic material, organic material, superelastomer, other elastomer, other polymer, other copolymer, other polyolefin, and a combination of any of these materials.
(Insofar as the membrane is formed of elastomeric material (see above treatment of claim 1), it meets the limitation “other elastomer” of the claim).

Regarding claim 16:
	Henig teaches the garment of claim 1, as set forth above.
	Henig further teaches wherein the membrane includes at least two layers of material (at a region of the garment wherein the leg band is “turned upon itself…to provide a double thickness” (col. 1 lines 10-11; see also Figs. 3-4).

Regarding claim 17:
	Henig teaches the garment of claim 1, as set forth above.
Henig further teaches wherein the membrane includes at least one of: a design, a color, and a pattern (the knitting pattern as described in col. 5 lines 40-50; see also “pattern”; col. 6 line 55 and col.  line 8).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Henig, US 3,946,579] in view of [Stoehr, US 2,424,720].
Henig teaches the garment of claim 1, as set forth above.
Henig does not expressly teach wherein the front portion and the back portion of the membrane are interchangeable.
However, Henig’s Fig. 2, while not expressly to scale, appears to show front and back portions substantially symmetrical as indeed the entire garment appears to be symmetrical as viewed in Fig. 2.  Henig does teach that there is a slit towards the front of the garment in order to provide more material at the rear to provide a better fit (col. 3 lines 42-46).  However, there is nothing in Henig to suggest that one could not wear the garment backwards if so desired (for example by inserting a wearer’s left leg into the right opening and a right leg into the left opening.
However, Stoehr teaches a “nether garment” (Title) comprising front and back portions wherein the portions are interchangeable: “The present garment is interchangeable front to back so that its length of wearing life may be increased and also so that it may be used to suit varying conditions of wear” (col. 1 lines 26-29).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Henig such that its front portion and the back portion of the membrane are interchangeable, as the front and back portions of Stoehr are interchangeable, in order to increase the useful life of the garment and to suit a wearer who would choose to wear the garment in reverse, as taught by Stoehr, (for example a pregnant wearer whose frontside may be larger than her backside thus would want the slit of the garment configured in such a way as to accommodate the additional girth of the wearer’s front).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Henig, US 3,946,579] .
Henig teaches the garment of claim 1, as set forth above.
Henig does not expressly teach wherein at least one of the respective outer thigh portion of the right side and the left side and a respective outer edge of a right side and a left side of the genital portion adjacent to the respective outer thigh portion each have a height of at least one of at least 1 millimeter, at least 8 millimeters, at least 0.8 inches, at least 1.8 inches, at least 2.8 inches, at least 3.8 inches, at least 4.8 inches, at least 5.8 inches, and at least a length measuring from 8 millimeters below a human user's genital region to a top of a pelvic bone of the human user.

However, one of Henig’s outer thigh portions, as drawn in Fig. 1, while not expressly to scale, appears to have a height of at least 1 mm and a length of at least 8 mm:

    PNG
    media_image3.png
    1110
    1086
    media_image3.png
    Greyscale


	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Henig such that its height and length identified above are at least 1 mm and a length of at least 8 mm respectively in order to yield the predictable result of a thigh portion sized and configured to cover an outer thigh of a typical human wearer, particularly in view of extrinsic reference [Osborne, US 5,590,548]’s teaching that a panty can have a circumference of approximately 16-24 inches (col. 5 line 59 of Osborne).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Henig, US 3,946,579] in view of [Carlozzi, US 2010/0152687].
Henig teaches the garment of claim 1, as set forth above.
Henig does not expressly teach wherein the membrane includes a residing substance of at least one of: a lubricant, a powder, a flavoring, and a scent, on at least a part of the membrane.
However, Carlozzi teaches a scent as a residing substance on an undergarment: “Numerous odor neutralizing agents and/or suppressing agents suitable for use in the undergarments disclosed here will be apparent to those skilled in the art…Exemplary neutralizing agents and/or suppressing agents suitable for…undergarments include…fragrance”; para 95.  Carlozzi further teaches a motivation “prevent or substantially prevent or reduce odor from the…crotch area” (para 93).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Henig to comprise the scent (i.e. fragrance) of Carlozzi in order to prevent or substantially prevent/reduce malodor from the crotch, as suggested by Carlozzi (para 93).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Henig, US 3,946,579] in view of [Davitt, US 6,041,445].
Henig teaches the garment of claim 1, as set forth above.
Henig does not expressly teach A process for using the garment of claim 1, comprising: inserting each of a wearer's legs through the opening at the top portion of the membrane; inserting one each of the wearer's legs through one of the respective two thigh portions; pulling the membrane so that the front portion and back portion cover the human torso and the genital portion covers the human genital region; and stretching the two thigh portions according to their lengths along the wearer's legs.
However, Henig as embodied in Fig. 1 shows the garment “in position on a wearer” (col. 2 line 55).  Thus Heing at least teaches the garment is worn by a wearer; however Heing is silent as to any step of donning the garment.
However, Davitt teaches a process for using an underwear garment: comprising: inserting each of a wearer's legs through the opening at the top portion of the membrane; inserting one each of the wearer's legs through one of the respective two thigh portions (“insert their legs through the proper leg openings”); pulling the membrane (“pull the undergarment”) so that the front portion and back portion cover the human torso (“pull the undergarment up until the waistband was properly situated around their waist”; ) and the genital portion covers the human genital region (Davitt’s garment has a genital portion that is configured to cover the human genital region; thus the step of pulling the undergarment up until the waistband is about a waist results in the limitation as claimed); 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have practiced the process of donning of Davitt comprising inserting each of a wearer's legs through the opening at the top portion of the membrane; inserting one each of the wearer's legs through one of the respective two thigh portions; pulling the membrane so that the front portion and back portion cover the human torso and the genital portion covers the human genital region of Davitt in order to yield the predictable result of being able to use the garment as an article of clothing.
Regarding the limitation: and stretching the two thigh portions according to their lengths along the wearer's legs.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the process further comprises stretching the two thigh portions according to their lengths along the wearer's legs while “pulling the membrane” up in order to yield the predictable result of a smooth thigh portion that is not bunched up; it noted that that Henig’s “legs…being knit of stretch yarn” (col. 4 lines 28-29 of Henig), wherein it is known that undergarment being knit of stretch yarn is stretched when pulled; moreover the step of stretching the garment is taught by Henig insofar as Henig teaches a “relaxing treatment” (col. 7 line 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         
/SALLY HADEN/               Primary Examiner, Art Unit 3732